


AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of August
11, 2014, is among MILLER ENERGY RESOURCES, INC., a corporation duly formed and
existing under the laws of the State of Tennessee, each of the Lenders party
hereto, and APOLLO INVESTMENT CORPORATION, as Administrative Agent.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of February 3, 2014 (as amended by Amendment
No. 1 to Credit Agreement dated as of June 2, 2014 and as otherwise amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain extensions of credit available
to the Borrower.
B.    The Borrower has requested that the Administrative Agent and each of the
Lenders amend, and the Administrative Agent and each of the Lenders have agreed
to amend, certain provisions of the Credit Agreement as herein set forth.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.


Section 2.    Amendments to Credit Agreement


2.1    Amendments to Section 1.02 of the Credit Agreement. Section 1.02 of the
Credit Agreement is hereby amended as follows:


(a)    The definition of “Change in Control” is amended by deleting “David
Voyticky,” in clause (c) thereof.


(b)    The definition of “Permitted Disposition” is amended by deleting “, David
Voyticky,” in clause (a) thereof.


2.2    Amendments to Section 10.01 of the Credit Agreement. Clause (q) of
Section 10.01 is hereby amended and restated in its entirety to read as follows:


(q)    If (i) David Hall ceases to be Chief Operating Officer of the Borrower or
Scott Boruff ceases to be Chief Executive Officer of the Borrower or (ii) Scott
Boruff or David Hall otherwise ceases to be substantially involved in the daily
operations of the Borrower.
Section 3.    Conditions Precedent. This Amendment shall become effective on the
date when each of the following conditions is satisfied (or waived in accordance
with Section 12.02 of the Credit Agreement):






--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received from the Majority Lenders,
the Administrative Agent, the Borrower and each Guarantor, counterparts (in such
number as may be reasonably requested by the Administrative Agent) of this
Amendment signed on behalf of such Person.


(b)    The Administrative Agent shall be reasonably satisfied that,
substantially contemporaneously with the effectiveness of this Amendment, the
terms of the First Lien Credit Agreement will be amended in form and substance
reasonably acceptable to the Administrative Agent.


(c)    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Amendment.


(d)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that David Voyticky has resigned from his position as an
officer of the Borrower and has terminated his employment agreement with the
Borrower.


(e)    The Borrower shall have paid to the Administrative Agent all costs, fees
and expenses payable pursuant to the Credit Agreement.


Section 4.    Miscellaneous.


4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, remain in full force and effect following the effectiveness of this
Amendment.


4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby:


(a)    acknowledges the terms of this Amendment,


(b)    ratifies and affirms their respective obligations, and acknowledges their
respective continued liability, under each Loan Document to which it is a party
(including with respect to all of the Liens securing the payment and performance
of the Secured Obligations) and agrees that each Loan Document to which it is a
party remains in full force and effect as expressly amended hereby,


(c)    represents and warrants to the Lenders that the resolutions and governing
documents certified to the Administrative Agent and the Lenders by such Loan
Party on the Amendment No. 1 Effective Date remain in full force and effect and
have not been amended or otherwise modified, and


(d)    represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, after giving
effect to this Amendment, (i) the representations and warranties of the Borrower
and the Guarantors set forth in the Credit Agreement, as amended hereby, and in
the other Loan Documents are true and correct in all material respects (unless
such representation and warranty is already qualified by materiality, in which
case such representation or warranty is simply true and correct) on and as of
the date hereof, except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties continue to be true and correct as
aforesaid as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing, and (iii) no event, development or circumstance
has occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.






--------------------------------------------------------------------------------




4.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.


4.4    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


4.5    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


4.6    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out‑of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel.


4.7    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and permitted assigns.


4.9    Loan Document. This Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------




BORROWER:
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
GUARANTORS:
MILLER FRILLING, TN LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Member
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
 
MILLER ENERGY SERVICES, LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
 
MILLER ENERGY GP, LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer





--------------------------------------------------------------------------------




 
MILLER RIG & EQUIPMENT, LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
 
COOK INLET ENERGY, LLC
 
 
 
By: /s/ David M. Hall
 
David M. Hall
 
Manager and Chief Executive Officer
 
 
 
EAST TENNESSEE CONSULTANTS, INC.
 
 
 
By: /s/ Eugene D. Lockyear
 
Eugene D. Lockyear
 
President
 
 
 
EAST TENNESSEE CONSULTANTS II, L.L.C.
 
 
 
By: /s/ Eugene D. Lockyear
 
Eugene D. Lockyear
 
President





--------------------------------------------------------------------------------








 
APOLLO INVESTMENT CORPORATION, as
 
Administrative Agent for the Lenders, and Lender
 
 
 
By: Apollo Investment Management, L.P.
 
 
 
By: ACC Management, LLC, as its
 
General Partner
 
 
 
By: /s/ Edward Goldthorpe 
 
Name: Edward Goldthorpe
 
Title: Vice President





--------------------------------------------------------------------------------




HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LOAN FUND III, L.P., as a Lender


By: Highbridge Principal Strategies, LLC as Trading Manager


By: /s/ Don Dimitrievich
Name: Don Dimitrievich
Title: Managing Director




HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LAON VG FUND, L.P. , as a Lender


By: Highbridge Principal Strategies, LLC its Manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




HIGHBRIDGE PRINCIPAL STRATEGIES - NDT SENIOR LOAN FUND, L.P. , as a Lender


By: Highbridge Principal Strategies, LLC its trading Manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LOAN INSTITUTIONAL FUND III, L.P. ,
as a Lender


By: Highbridge Principal Strategies, LLC its Manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




--------------------------------------------------------------------------------




HIGHBRIDGE SPECIALTY LOAN INSTITUTIONAL HOLDINGS LIMITED, as a Lender


By: Highbridge Principal Strategies, LLC, its investment manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




HIGHBRIDGE AIGUILLES ROUGES SECTOR A INVESTMENT FUND, L.P. , as a Lender


By: Highbridge Principal Strategies, LLC as manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




HIGHBRIDGE SPECIALTY LOAN SECTOR A INVESTMENT FUND, L.P. , as a Lender


By: Highbridge Principal Strategies, LLC as Trading Manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




LINCOLN INVESTMENT SOLUTIONS, INC. , as a Lender


By: Highbridge Principal Strategies, LLC, its Investment Manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




--------------------------------------------------------------------------------




HIGHBRIGE SPECIALTY LOAN HOLDINGS II, L.P. , as a Lender


By: Highbridge Principal Strategies, LLC its Manager


By: /s/ Don Dimitirievich
Name: Don Dimitrievich
Title: Managing Director




